DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/607,539 filed on 10/23/2019.
As per the Preliminary Amendment filed on 10/23/2019, claims 6-10, 13, 18, 23-24, 28-30, and 32 were canceled; claims 2-5, 11-12, 14-17, 19-22, and 25-27 have been amended.  Claims 1-5, 11-12, 14-17, 19-22, 25-27, 31, and 33 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. PCT/GB2018/051137, filed on 04/27/2018, parent Application No. GB1711161.8, filed on 07/11/2017. Acknowledgement is also made of Applicant’s claim for priority under 35 U.S.C. 119 (e) to Provisional Application No. 62/491,508, filed on 04/28/2017.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/20/2020 and 10/23/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Regarding claim 5; claim 5 recites the limitations “The n audio system”. The Examiner interprets the claim limitation as “The [[n]] audio system”.  Appropriate correction(s) is required.

Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Such claim limitation(s) are: “a first input for receiving analogous audio signals”, “a data authentication module for generating”, “an output module for outputting”, “a first data processing module for receiving input digital data”, “a voice biometric user authentication module for verifying”, “a data verification module for verifying”, “a first signal processing module for applying”, “a second single processing module for applying a second function”, “a third signal processing module configured to apply”, “a hash module for performing”, “a cryptographic module for processing”, and “a comparator for comparing” in claims 1-5, 11-12, 14-17, 19-22, 25-27, and 31, and “a voice biometric authentication module for verifying” and “an authentication module … for generating” in claim 33.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-5, 11-12, 14-15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2013/0246800) in view of Matsuo et al. (US 2012/0317420; Hereinafter “Matsuo”).
Regarding claim 1, Stewart teaches an audio system comprising: 
a microphone authentication apparatus, the microphone authentication apparatus comprising (Stewart: Fig. 4, Para. [0046]-[0050], Para. [0047], In 402, the embedded processor may receive sensor data, e.g., for a user, from at least one sensor, such as sensor(s) 116 of FIG. 2. The sensor data may be of any type desired, and may be received from any of various types of sensor.): 
a first input for receiving analogue audio signals from a microphone transducer (Stewart: Fig. 3-4, Para. [0047], In some embodiments, the sensor data may be or include a data stream, e.g., a video stream from a video camera or an audio stream from a microphone. Para. [0043]); 
a data authentication module for generating an authentication certificate for certifying that the digital microphone data did pass via the authentication module, wherein the data authentication module generates the authentication certificate based on the digital microphone data and an authentication module key (Stewart: Fig. 3, Para. [0048], In 404, the embedded controller may encrypt and/or digitally sign the sensor data, thereby generating protected sensor data, and/or may perform pattern recognition on the sensor data, thereby generating user identification data. [encryption or signing to generate certificate performed with key and sensor data] Para. [0032], Para. [0008]); and 
an output module for outputting a digital microphone audio signal based on the digital microphone data with the authentication certificate (Stewart: Fig. 3, Para. [0048], Para. [0049], In 406, the embedded controller may send the protected sensor data and/or the user identification data to the operating system or another process coupled to the computer system, e.g., over a network.); 
the audio system further comprising: 
a first data processing module for receiving input digital data, wherein said first data processing module may be configured to receive a digital microphone audio signal (Stewart: Fig. 3, Para. [0050], For example, in embodiments where the embedded controller generates protected sensor data and sends the protected sensor data to the OS or other process, the OS or other process may perform pattern recognition on the protected sensor data (e.g., after decrypting the data),); 
wherein the first data processing module is a voice biometric user authentication module for verifying whether the received digital microphone data corresponds to the voice of a registered user (Stewart: Fig. 3, Para. [0050], and may verify/authenticate the user's identification for secure login (or conversely, may invalidate (or debunk) the asserted identity and prevent login).); and 
wherein said first data processing module comprises a data verification module for verifying whether the digital microphone audio signal comprises digital audio data with an accompanying authentication certificate that indicates that the received digital microphone data was authenticated by said data authentication module (Stewart: Para. [0022], In a further embodiment, feedback may be provided to the EC from the entity engaged in the process. For example, in the case of image or audio based signals, display (or indicator) or speaker output may be originated by a host operating system, enterprise server, or financial transaction server (or other entity). The data may be signed and/or encrypted by the originator thereby allowing the EC to verify the origin, authenticity, and/or integrity of the data before presenting the data to the user.).
Stewart does not explicitly teach an analogue-to-digital converter coupled to said first input for generating digital microphone data based on the received audio signals
In an analogous art, Matsuo teaches a system and method wherein an analogue-to-digital converter coupled to said first input for generating digital microphone data based on the received audio signals (Matsuo: Para. [0030], In FIGS. 1 to 4, a device for recording sound such as a microphone may be used in place of the video cameras. Para. [0033], The DSP 102 is a processor that executes given digital signal processing. In the electronic signature device 100 depicted in FIG. 1, the DSP 102 executes conversion processing (encoding) of converting analog data strings related to video or audio from an analog video camera 120 into digital data strings. Para. [0034])
a data authentication module for generating an authentication certificate for certifying that the digital microphone data did pass via the authentication module, wherein the data authentication module generates the authentication certificate based on (Matsuo: Para. [0034], The DSP 102 further executes authentication processing for the digital data strings obtained by the conversion processing. For example, in the authentication processing, the DSP 102 generates digest information of each digital data using a hash function, uses a hash function on a digest information string, which is a time series of the hash values, and encodes the resulting hash values using a private key 172, whereby an electronic signature of a digital data string is obtained. Para. [0050], Fig. 5);
an output module for outputting a digital microphone audio signal based on the digital microphone data with the authentication certificate (Matsuo: Para. [0079], The output unit 705 has a function of outputting digital data strings and the authentication data thereof.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsuo with the system and method of Stewart to include wherein an analogue-to-digital converter coupled to said first input for generating digital microphone data based on the received audio signals because this functionality provides for prevention of tampering prior to authentication (Matsuo: Para. [0006]). 
Regarding claim 2, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1 wherein the voice biometric user authentication module is configured to not verify the received digital microphone data as corresponding to the voice of a registered user if the received digital microphone data is not verified as having been authenticated by said data authentication module (Stewart: Para. [0049]-[0050], Para. [0057], As also shown, upon receipt of the protected camera data (or results), the server may verify the EC as the origin of the camera data, and may decrypt (if necessary) the camera data, and/or perform user identification, e.g., via face recognition techniques. Once the user is positively identified, the server may authorize account access, approve a transaction, etc., depending on the application. [origin of authentication data may or may not be verified]).
Regarding claim 3, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1 comprising a microphone transducer coupled to said first input for generating said analogue audio signals (Stewart: Fig. 4, Para. [0047], In some embodiments, the sensor data may be or include a data stream, e.g., a video stream from a video camera or an audio stream from a microphone.).
Regarding claim 4, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 3 wherein the microphone transducer, analogue-to-digital converter and data authentication module are formed within a digital microphone package signals (Stewart: Fig. 3, Para. [0043], As FIG. 3 indicates, in this embodiment, the embedded controller 102 includes a cryptographic module (or more generally, a security module) 302 coupled to various interfaces for communicating with external devices, e.g., a microphone interface 306D for communicating with a microphone, Para. [0037], Thus, the sensor(s) 116 may be attached directly to the EC with the EC operating as a security boundary for a cryptography or security module.).
Regarding claim 5, Stewart, in combination with Matsuo, teaches the n audio system as claimed in claim 3 wherein the microphone transducer, analogue-to-digital converter and data authentication module are formed as an integrated circuit (Stewart: Para. [0026], More specifically, in some embodiments, "instructions" may refer to programming code, software, and/or functions implemented in the form of a code that is executable by a controller, microprocessor, and/or custom logic circuit adapted to execute these instructions. In some embodiments, these instructions may comprise device drivers, control software, and/or machine code. As used herein, a "controller" refers to any type of processor, such as a central processing unit (CPU) or processor, microprocessor, or embedded microcontroller, among others.).
Regarding claim 11, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1 wherein the data authentication module comprises a hash module for performing a hash algorithm on the digital microphone data and a signing module for signing a hash value derived from the hash algorithm using the authentication module key (Matsuo: Para. [0034], The DSP 102 further executes authentication processing for the digital data strings obtained by the conversion processing. For example, in the authentication processing, the DSP 102 generates digest information of each digital data using a hash function, uses a hash function on a digest information string, which is a time series of the hash values, and encodes the resulting hash values using a private key 172, whereby an electronic signature of a digital data string is obtained. Para. [0068]).
Regarding claim 12, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 11 wherein the data authentication module is configured to derive an initial hash value from the hash algorithm and to pad said initial hash value to generate a padded hash value, wherein the signing module signs the padded hash value (Matsuo: Para. [0069], Description will be given with respect to the group G.sub.i. The digest information .sigma..sub.(i-1)n of a particular frame in the preceding group (group G.sub.(i-1)), e.g., the tail frame F.sub.(i-)1, the digest information .sigma..sub.i1-.sigma..sub.in, and the digest information .sigma..sub.(i+1)1 of a particular frame, i.e., the head frame F.sub.(i-1)1, in the subsequent group (group G.sub.(i+1)), are concatenated in time series and substituted into a hash function, thereby generating digest information .sigma..sub.gi for the group G.sub.i. The generated digest information .sigma..sub.gi is encoded using the private key 172, thereby generating an electronic signature S.sub.gi for the group G.sub.i. Finally, the digital certificate 173 is extracted. Thus, authentication data is generated. Para. [0068], Para. [0071]-[0073]).
Regarding claim 14, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1 wherein the output module comprises a data encoder for encoding the digital microphone data in the digital microphone audio signal with the authentication certificate (Matsuo: Para. [0035], The DSP 102 writes the digital data strings to the main HDD 108, and executes writing processing of writing the digital data strings and the authentication data thereof to the standby HDD 109. Para. [0034], and encodes the resulting hash values using a private key 172, whereby an electronic signature of a digital data string is obtained. The DSP 102 reads a digital certificate 173 from the flash memory 107. Thus, the digest information, the electronic signature and the digital certificate 173 of each digital data is collectively referred to as "authentication data".).
Regarding claim 15, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 14 wherein the data encoder outputs the authentication certificate in a predefined bit arrangement with respect to the digital audio data or via a side channel or data transport mechanism of a digital data transfer protocol (Matsuo: Para. [0033], For example, the DSP 102 converts an analog data string compliant with the National Television Standards Committee (NTSC) scheme into Joint Photographic Experts Group (JPEG) data.).
Regarding claim 31, Stewart, in combination with Matsuo, teaches a microphone authentication apparatus for use in the audio system of claim 1 comprising: a first input for receiving analogue audio signals from a microphone transducer (Stewart: Fig. 4, Para. [0046]-[0050], Para. [0047], In 402, the embedded processor may receive sensor data, e.g., for a user, from at least one sensor, such as sensor(s) 116 of FIG. 2. The sensor data may be of any type desired, and may be received from any of various types of sensor.); 
an analogue-to-digital converter coupled to said first input for generating digital microphone data based on the received audio signals (Matsuo: Para. [0030], In FIGS. 1 to 4, a device for recording sound such as a microphone may be used in place of the video cameras. Para. [0033], The DSP 102 is a processor that executes given digital signal processing. In the electronic signature device 100 depicted in FIG. 1, the DSP 102 executes conversion processing (encoding) of converting analog data strings related to video or audio from an analog video camera 120 into digital data strings. Para. [0034]); 
a data authentication module for generating an authentication certificate for certifying that the digital microphone data did pass via the authentication module, wherein the data authentication module generates the authentication certificate based on the digital microphone data and an authentication module key (Stewart: Fig. 3, Para. [0048], In 404, the embedded controller may encrypt and/or digitally sign the sensor data, thereby generating protected sensor data, and/or may perform pattern recognition on the sensor data, thereby generating user identification data. [encryption or signing to generate certificate performed with key and sensor data] Para. [0032], Para. [0008] Matsuo: Para. [0034], The DSP 102 further executes authentication processing for the digital data strings obtained by the conversion processing. For example, in the authentication processing, the DSP 102 generates digest information of each digital data using a hash function, uses a hash function on a digest information string, which is a time series of the hash values, and encodes the resulting hash values using a private key 172, whereby an electronic signature of a digital data string is obtained. Para. [0050], Fig. 5); and 
an output module for outputting a digital microphone audio signal based on the digital microphone data with the authentication certificate (Stewart: Fig. 3, Para. [0048], Para. [0049], In 406, the embedded controller may send the protected sensor data and/or the user identification data to the operating system or another process coupled to the computer system, e.g., over a network. Matsuo: Para. [0079], The output unit 705 has a function of outputting digital data strings and the authentication data thereof.).
Regarding claim 33, Stewart teaches an electronic device comprising: a microphone (Stewart: Para. [0021], In one exemplary embodiment, sensor data, e.g., biometric data, such as a biometric data stream from a sensor of a security module of a computer system, such as a video stream from a camera or an audio stream from a microphone, may be routed through the embedded controller (EC), e.g., an embedded microcontroller.); a voice biometric authentication module for verifying whether or not a user is a registered user by analyzing voice audio data (Stewart: Para. [0012], According to a further embodiment of the above method, the method may further comprise: providing output by at least one output device directly coupled to the embedded controller based on the sensor data; wherein embedded processor receives the output directly from the at least one output device; and verifies an origin of authentication challenges or transaction details from the operating system or the another process. According to a further embodiment of the above method, the sensor data may comprise at least one of facial image, voice print, or fingerprint data. Para. [0021]-[0022]); and 
(Stewart: Fig. 3, Para. [0048], In 404, the embedded controller may encrypt and/or digitally sign the sensor data, thereby generating protected sensor data, and/or may perform pattern recognition on the sensor data, thereby generating user identification data. [encryption or signing to generate certificate performed with key and sensor data] Para. [0032], Para. [0008]).
Stewart does not explicitly teach in a signal path between the microphone and the voice biometric authentication module.
In an analogous art, Matsuo teaches an authentication module in a signal path between the microphone and the voice biometric authentication module for generating an authentication certificate for audio data received from the microphone (Matsuo: Fig. 7, Para. [0069], The generated digest information .sigma..sub.gi is encoded using the private key 172, thereby generating an electronic signature S.sub.gi for the group G.sub.i. Finally, the digital certificate 173 is extracted. Thus, authentication data is generated. Para. [0072], [0075], [0114]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsuo with the system and method of Stewart to include in a signal path between the microphone and the voice biometric authentication module because this functionality provides for prevention of tampering prior to authentication (Matsuo: Para. [0006]). 

Claim(s) 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2013/0246800) in view of Matsuo et al. (US 2012/0317420; Hereinafter “Matsuo”) and further in view of Sheller et al. (US 2015/0143118; Hereinafter “Sheller”).
Regarding claim 16, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1. Stewart, in combination with Matsuo, does not explicitly teach wherein the microphone authentication apparatus comprises a first signal processing module for applying a first function to the digital microphone data, wherein 
In an analogous art, Sheller, teaches wherein the microphone authentication apparatus comprises a first signal processing module for applying a first function to the digital microphone data, wherein the data authentication module is configured to generate the authentication certificate based on the digital microphone data having been processed by the first signal processing module (Sheller: Fig. 4, Fig. 7-10, Para. [0055], The video information may then be processed (e.g., compressed) by the video codec to generate communication information in operation 1022 and the communication information may then be encrypted in preparation for transmission to other clients in operation 1024. Para. [0047], In one embodiment, an encryption private key (e.g., a PAVP key) that may be part of an Independent Software Vendor (ISV) certificate may be provisioned to secure processing environment 104'. For example, the encryption private key may be provisioned to secure processing environment 104' when secure communication session client software is installed in client 102''.). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sheller with the system and method of Stewart and Matsuo to include wherein the microphone authentication apparatus comprises a first signal processing module for applying a first function to the digital microphone data, wherein the data authentication module is configured to generate the authentication certificate based on the digital microphone data having been processed by the first signal processing module because this functionality provides further protection for the operations occurring locally on each device that may be left unprotected against various malware that may be installed (Sheller: Para. [0004]). 
Regarding claim 17, Stewart, in combination with Matsuo and Sheller, teaches the audio system as claimed in claim 16 further comprising a second signal processing module for applying a second function to the digital microphone data, wherein the data authentication module is configured to generate the authentication certificate based on the digital microphone data having been processed by both the second signal processing (Sheller: Fig. 4, Fig. 7-10, Para. [0055], The video information may then be processed (e.g., compressed) by the video codec to generate communication information in operation 1022 and the communication information may then be encrypted in preparation for transmission to other clients in operation 1024. Para. [0047], In one embodiment, an encryption private key (e.g., a PAVP key) that may be part of an Independent Software Vendor (ISV) certificate may be provisioned to secure processing environment 104'. For example, the encryption private key may be provisioned to secure processing environment 104' when secure communication session client software is installed in client 102''. After PAVP keys have been established in both secure processing environment 104' and user interface module 208', audio codec resources 404 may receive compressed audio information (e.g., compressed audio frames) for processing. Audio codec resources 404 may decompress the compressed audio frames and may then encrypt the audio frames for transmission via PAVP interface 400. The encrypted audio information may then be conveyed, as shown by PAVP communication 418, to audio processing module 702. For example, the encrypted audio frames may be placed in an audio buffer accessible to audio processing module 702. Audio processing module 702 may then decrypt the encrypted audio frames in the audio buffer and prepare them for presentation by user interface module 304 (e.g., the audio frames may be processed into audio presentation information).).
Regarding claim 19, Stewart, in combination with Matsuo and Sheller, teaches the audio system as claimed in claim 17 wherein the first data processing module comprises a third signal processing module configured to apply said first function to the received digital microphone data and wherein the data verification module receives data output from said third signal processing module (Sheller: Fig. 4, Fig. 7-10, Para. [0039], The decrypted communication information may then be routed via RTP 408 to video codec resources 402 and/or audio codec resources 404 for decoding. Of course, the routing of the information to these codecs depends on whether the received communication information includes only audio information or audio and video information. Decoding may convert the received communication information into media information (e.g., audio and/or video stream information). The media information may then be encrypted by PAVP interface 400, and the encrypted media information may then be communicated as shown at 418. Para. [0055]).

Claim(s) 20-21 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2013/0246800) in view of Matsuo et al. (US 2012/0317420; Hereinafter “Matsuo”) and further in view of Pedersen et al. (US 2017/0006389; Hereinafter “Pedersen”).
Regarding claim 20, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1. Stewart, in combination with Matsuo, does not explicitly teach wherein the data verification module is configured to verify whether an authentication certificate accompanying digital audio data is valid using a verification module key corresponding to the authentication module key and the system is configured to update the authentication module key and corresponding verification module key over time.  
In an analogous art, Pedersen teaches wherein the data verification module is configured to verify whether an authentication certificate accompanying digital audio data is valid using a verification module key corresponding to the authentication module key and the system is configured to update the authentication module key and corresponding verification module key over time (Pedersen: Para. [0059], The new security settings may comprise a plurality of new hearing device key identifiers and to verify the new security settings may comprise to validate the plurality of new hearing device key identifiers, and wherein the new security settings are verified if the plurality of new hearing device key identifiers is valid. Para. [0061], To update the security settings of the hearing device may comprise to include/store the new first hearing device key identifier and/or a plurality of new hearing device key identifiers in security settings of the hearing device, such as the secondary security settings. Para. [0066], In the method, verifying the new security settings may comprise verifying the digital signature of the new security settings/security settings certificate. Verifying the new security settings may comprise validating the new first hearing device key identifier, and wherein the new security settings are verified or at least partly verified if the new first hearing device key identifier is valid. Para. [0067]-[0068], [0074]-[0081]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Pedersen with the system and method of Stewart and Matsuo to include wherein the data verification module is configured to verify whether an authentication certificate accompanying digital audio data is valid using a verification module key corresponding to the authentication module key and the system is configured to update the authentication module key and corresponding verification module key over time because this functionality provides added security to reduce the risk of functions being compromised by third parties (Pedersen: Para. [0004], [0010]). 
Regarding claim 21, Stewart, in combination with Matsuo and Pedersen, teaches the audio system as claimed in claim 20 wherein the audio system is configured to update the authentication module key and corresponding verification module key in response to at least one of: a defined number of one or more authentications of data; one or more instances of a voice trigger command being detected; and a key change command generated at periodic intervals (Pedersen: Para. [0035], The certificate permits thus to achieve authentication of origin and content, non-repudiation, and/or integrity protection. The certificate may further comprise a validity period, one or more algorithm parameters, and/or an issuer. [key change may occur upon periodically as validity period of certificate is updated] Para. [0080], The certificate timestamp 142 refers to a timestamp of production or manufacture of the hearing device certificate 100, such as a timestamp of the manufacturing device 12 indicating a time instant when the hearing device certificate 100 is generated. The certificate timestamp 142 may be in form of e.g.: hour, min, date, month, and year. Para. [0054], [0058]).
Regarding claim 26, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1. Stewart, in combination with Matsuo, does not explicitly teach comprising a plurality of authentication modules, each authentication module 
In an analogous art, Pedersen teaches comprising a plurality of authentication modules, each authentication module associated with at least one microphone, wherein the verification module is configured to identify which of said plurality of authentication modules authenticated the received digital microphone data (Pedersen: Para. [0040], A hearing device key identifier of the hearing device certificate may be indicative of which hearing device key(s) is/are part of the hearing device certificate. For example, a first hearing device key identifier having the value of "5" indicates that the hearing device certificate includes a first hearing device key with identifier "5", and optionally increments and/or decrements of the identifier, such as hearing device keys with identifiers "6", "7", "8" etc. depending on the number of hearing device keys in the certificate. For example, a hearing device key identifier points to and/or identifies a hearing device key of the hearing device certificate. Para. [0043], The hearing device certificate may comprise one or more hardware identifiers, for example a first hardware identifier and/or a second hardware identifier. A hardware identifier may identify a piece of hardware comprised in the hearing device, such as a radio chip comprised in the hearing device or a digital signal processor of the hearing device. The hardware identifier(s) may be stored in a register of the piece of hardware comprised in the hearing device during manufacturing of the piece of hardware. The hardware identifier may comprise a serial number of the hardware, a chip identifier, or any combination thereof. The hearing device receiving or retrieving from the memory unit the hearing device certificate comprising the hardware identifier may verify the hearing device certificate by comparing its stored hardware identifier and the corresponding hardware identifier comprised in the hearing device certificate. Such verification may be performed upon reception of the hearing device certificate, and/or upon retrieval of the hearing device certificate from the memory unit, such as at boot or power-on of the hearing device.  [multiple device or hardware identifiers are associated with device keys and one or more certificates])
(Pedersen: Para. [0003]). 
Regarding claim 27, Stewart, in combination with Matsuo and Pedersen, teaches the audio system as claimed in claim 26 further comprising a controller configured to select one of a plurality of signal processing settings for controlling signal processing to be applied to the received digital microphone data based on the identify of which of said plurality of authentication modules authenticated the received digital microphone data (Pedersen: Para. [0044], The security settings of the hearing device may comprise secondary security settings. The secondary security settings may comprise security parameters for the hearing device, for example security parameters that are updated after manufacture, such as updated/current hearing device key identifiers, revocation identifiers, security update identifier. The hearing device may be configured to verify the new security settings based on the secondary security settings of the hearing device. The secondary security settings or at least parts thereof may be set in firmware or set by previously received new security settings/security settings certificates. Para. [0045], The processing unit is configured to obtain new security settings via the interface. The new security settings may comprise a security settings certificate. The new security settings may comprise a new first hearing device key identifier indicative of a (first) hearing device key. The new security settings may comprise one or more, e.g. a plurality of, new hearing device key identifiers indicative of a respective hearing device key. For example, the new security settings may comprise a new second hearing device key identifier indicative of a second hearing device key. The new security settings may comprise a new third hearing device key identifier indicative of a third hearing device key. The new security settings may comprise a new fourth hearing device key identifier indicative of a fourth hearing device key. The new hearing device key identifier(s) may be included in the security settings certificate. Para. [0046], [0049], [0059]-[0060]).

Claim(s) 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2013/0246800) in view of Matsuo et al. (US 2012/0317420; Hereinafter “Matsuo”) and further in view of Symons et al. (US 2011/0038594; Hereinafter “Symons”).
Regarding claim 22, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1.  Stewart, in combination with Matsuo, does not explicitly teach wherein the data verification module comprises: a hash module for performing a hash algorithm on the received digital microphone data; a cryptographic module for processing a received authentication certificate using a verification module key; and a comparator for comparing a hash value derived from the hash algorithm with a signed hash value derived from the cryptographic module. 
In an analogous art, Symons teaches wherein the data verification module comprises: a hash module for performing a hash algorithm on the received digital microphone data (Symons: Para. [0100], The software then computes a digital hash of the whole file, and then uses the public key to extract the digital signature of the entire file from the TRAC chunk, and verifies that digital file is intact. Para. [0099]); 
a cryptographic module for processing a received authentication certificate using a verification module key (Symons: Para. [0100], The software then computes a digital hash of the whole file, and then uses the public key to extract the digital signature of the entire file from the TRAC chunk, and verifies that digital file is intact.); and 
a comparator for comparing a hash value derived from the hash algorithm with a signed hash value derived from the cryptographic module (Symons: Para. [0101], The Key enables the software to decrypt the TRID Chunk and extract the TRAC modulation information and recreate the HASH bit stream used to modulate the audio data. It then recalculates the Digital Signature of the original audio data, by reversing the modulation of the LSBs of the audio data, and compares the Digital Signature with the decrypted data from the TRAC Chunk. If they match then the software certifies that the record file is intact and authentic).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Symons with the system and method of Stewart and Matsuo to include wherein the data verification module comprises: a hash module for performing a hash algorithm on the received digital microphone data; a cryptographic module for processing a received authentication certificate using a verification module key; and a comparator for comparing a hash value derived from the hash algorithm with a signed hash value derived from the cryptographic module because this functionality provides for prevention of tampering prior to authentication and certifying the authenticity of recorded audio and video data (Symons: Para. [0001]). 
Regarding claim 25, Stewart, in combination with Matsuo, teaches the audio system as claimed in claim 1 comprising a data decoder for receiving the input digital microphone audio signal (Stewart: Para. [0050], For example, in embodiments where the embedded controller generates protected sensor data and sends the protected sensor data to the OS or other process, the OS or other process may perform pattern recognition on the protected sensor data (e.g., after decrypting the data), Para. [0057], As also shown, upon receipt of the protected camera data (or results), the server may verify the EC as the origin of the camera data, and may decrypt (if necessary) the camera data, and/or perform user identification, e.g., via face recognition techniques.). 
Stewart, in combination with Matsuo, does not explicitly teach and separately outputting the received digital audio data and the authentication certificate.  
In an analogous art, Symons teaches separately outputting the received digital audio data and the authentication certificate (Symons: Para. [0101], The Key enables the software to decrypt the TRID Chunk and extract the TRAC modulation information and recreate the HASH bit stream used to modulate the audio data. It then recalculates the Digital Signature of the original audio data, by reversing the modulation of the LSBs of the audio data, and compares the Digital Signature with the decrypted data from the TRAC Chunk. If they match then the software certifies that the record file is intact and authentic.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Symons with the system and method of Stewart and Matsuo to include separately outputting the received digital audio data and the authentication certificate because this functionality provides for prevention of tampering prior to authentication and certifying the authenticity of recorded audio and video data (Symons: Para. [0001],[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437